Dismissed and Memorandum Opinion filed December 21, 2006







Dismissed
and Memorandum Opinion filed December 21, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00910-CR
____________
 
EVELYN FAJARDO HART, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
209th District Court
Harris County, Texas
Trial Court Cause No. 1067121
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to endangering a child.  In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant on
July 28, 2006, to confinement for two years in the State Jail Division of the
Texas Department of Criminal Justice, probated for two years, and assessed a
fine of $1,000.  Appellant filed a timely, written notice of appeal.  We
dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 21, 2006.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.
Do Not Publish C Tex. R. App. P.
47.2(b).